 

Exhibit 10.1

 

EXECUTION VERSION

 

THIS AMENDMENT NO. 2 TO THE SECOND AMENDED AND RESTATED REGISTRATION RIGHTS
AGREEMENT (this “Amendment”) is entered into as of November 25, 2020, by and
among (i) Evoqua Water Technologies Corp. (f/k/a EWT Holdings I Corp.), a
Delaware corporation (the “Company”), (ii) the AEA Investors and (iii) the 2020
Amending Investors (as defined herein), to amend the Second Amended and Restated
Registration Rights Agreement, dated as of October 16, 2017 (as amended by
Amendment No. 1 to the Second Amended and Restated Registration Rights
Agreement, dated as of November 22, 2019, the “Registration Rights Agreement”)
by and among the Company, the AEA Investors and the Minority Investors.

 

Capitalized terms used but not defined in this Amendment shall have the meanings
ascribed to them in the Registration Rights Agreement.

 

RECITALS:

 

WHEREAS, pursuant to Section 4.4 of the Registration Rights Agreement as in
effect immediately prior to the execution of this Amendment, the Registration
Rights Agreement may be amended with the written approval of the Company and
Holders holding a majority of the Registrable Securities then held by all
Holders; and

 

WHEREAS, (i) the Company and (ii) the AEA Investors and the 2020 Amending
Investors, which are the Holders of a majority of the Registrable Securities,
desire to amend the Registration Rights Agreement on the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

 

1.        Amendments.

 

(a) Section 1 of the Registration Rights Agreement is hereby amended by adding
the following definition to such Section (in alphabetical order):

 

“2020 Amending Investors” means AEA Investors Fund V LP, AEA Investors Fund V-A
LP, AEA Investors Fund V-B LP, AEA Investors Participant Fund V LP, AEA
Investors QP Participant Fund V LP, bcIMC Private Placement (2013) Investment
Corporation, bcIMC (WCBAF) Private Placement (2013) Investment Corporation,
Jungfrau SICAV-SIF, Monte Rosa Funds SICAV-SIF, Monte Rosa Opportunities
SICAV-SIF and Pictet Private Equity Investors SA, together with their respective
Permitted Transferees and each party who executes a joinder to this Agreement
agreeing to be bound by and comply with the terms, conditions and provisions
hereof applicable to the Amending Investors from time to time.”

 



 

 

 

(b) Section 2.7(c) of the Registration Rights Agreement is hereby amended and
restated in its entirety as follows:

 

“(c) Notwithstanding anything contained in this Agreement to the contrary, each
of the Minority Investors agrees not to sell, transfer or otherwise dispose of
any Common Stock or Common Stock Equivalent pursuant to Rule 144 or other
private placement for a period of two (2) years following the Company’s IPO (the
“Restricted Period”), provided that solely with respect to the Amending
Investors that are not 2020 Amending Investors, the Restricted Period shall mean
a period of three (3) years following the Company’s IPO, provided, further, that
solely with respect to the 2020 Amending Investors, the Restricted Period shall
mean a period of four (4) years following the Company’s IPO, except, in each
case, (i) for the avoidance of doubt, pursuant to a registered offering in
accordance with the terms of this Agreement, (ii) if consented to in writing by
the Board in its sole discretion, which consent may be provided on an individual
basis with respect to any particular Holder or (iii) to a Permitted Transferee.
In the event the Restricted Period shall be shortened in respect of any Minority
Investor, the Restricted Period for each other Minority Investor shall likewise
be shortened.”

 

(c) Effectiveness. This Amendment shall be deemed to be effective and in full
force and effect as of the date hereof. Except as expressly amended by this
Amendment, all terms and provisions of the Registration Rights Agreement shall
remain unchanged and in full force and effect without modification, and nothing
herein shall operate as a waiver of any party’s rights, powers or privileges
under the Registration Rights Agreement. Any references in the Registration
Rights Agreement to “this Agreement,” or to the words “hereof” or “hereunder” or
words of similar import, and all references to the Registration Rights Agreement
in any and all agreements, instruments, documents and other writings of any kind
(other than in this Amendment or as otherwise expressly provided), shall mean
the Registration Rights Agreement as amended by this Amendment, whether or not
this Amendment is expressly referenced.

 

(d) Governing Law; Arbitration.

 

(i) This Amendment will be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to the principles of
conflict of laws thereof.

 

(ii) Except as otherwise provided in this Amendment, any controversy or dispute
arising out of this Amendment, the interpretation of any of the provisions
hereof or the action or inaction of any Person hereunder shall be submitted to
arbitration in New York, New York, before the American Arbitration Association
under the commercial arbitration rules of such Association. Any award or
decision obtained from any such arbitration proceeding shall be final and
binding on the parties, and judgment upon any award so obtained may be entered
in any court having jurisdiction thereof. To the fullest extent permitted by
law, no action at law or in equity based upon any claim arising out of or
related to this Amendment shall be instituted in any court by any party except:
(i) an action to compel arbitration pursuant to this Section 1(d)(ii), (ii) an
action to enforce an award obtained in an arbitration proceeding in accordance
with this Section 1(d)(ii), or (iii) an action for injunctive relief when and if
such relief is appropriate under the terms of this Amendment.

 



2

 

 

2.       Counterparts. This Amendment may be executed and delivered in any
number of separate counterparts (including by facsimile or electronic mail),
each of which shall be an original, but all of which together shall constitute
one and the same instrument.

 

3.       Severability. The provisions of this Amendment shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Amendment, or the application thereof to any person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Amendment and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

 

4.       Entire Agreement. This Amendment, the Registration Rights Agreement,
the Second A&R Stockholders Agreement and the other documents referred to herein
or therein or delivered pursuant hereto or thereto which form part hereof or
thereof constitute the entire agreement and understanding between the parties
hereto and thereto and supersedes all prior agreements and understandings
relating to the subject matter hereof and thereof.

 

[Remainder of Page Intentionally Left Blank]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

  THE COMPANY:       EVOQUA WATER TECHNOLOGIES CORP.       By: /s/ Vincent
Grieco   Name: Vincent Grieco   Title:   Executive Vice President and General
Counsel

 

[Signature Page to Amendment No. 2 to Registration Rights Agreement]

 



 

 

 

AEA INVESTORS:   AEA INVESTORS FUND V LP       By: AEA Investors Partners V LP,
  Its General Partner       By: AEA Management (Cayman) Ltd.,   Its General
Partner       By: /s/ Barbara L. Burns   Name:   Barbara L. Burns   Title:
    Vice President       AEA INVESTORS FUND V-A LP       By: AEA Investors
Partners V LP,   Its General Partner       By: AEA Management (Cayman) Ltd.,  
Its General Partner       By: /s/ Barbara L. Burns   Name:   Barbara L. Burns  
Title:     Vice President       AEA INVESTORS FUND V-B LP       By: AEA
Investors Partners V LP,   Its General Partner       By: AEA Management (Cayman)
Ltd.,   Its General Partner       By: /s/ Barbara L. Burns   Name:   Barbara L.
Burns   Title:     Vice President  

 

[Signature Page to Amendment No. 2 to Registration Rights Agreement]

 



 

 

 

 

AEA INVESTORS PARTICIPANT
FUND V LP

 

By: AEA Investors PF V LLC,

Its General Partner

 

By: /s/ Barbara L. Burns  

Name: Barbara L. Burns   Title: Vice President  

 

AEA INVESTORS QP PARTICIPANT
FUND V LP

 

By: AEA Investors PF V LLC,

Its General Partner

 

By: /s/ Barbara L. Burns  

Name: Barbara L. Burns   Title: Vice President  

 

[Signature Page to Amendment No. 2 to Registration Rights Agreement]

 



 

 

 

BCIMC PRIVATE PLACEMENT (2013)

INVESTMENT CORPORATION

 

By: /s/ Jim Pittman  

Name: Jim Pittman   Title: Director  

 

BCIMC (WCBAF) PRIVATE PLACEMENT (2013)

INVESTMENT CORPORATION

 

By: /s/ Jim Pittman  

Name: Jim Pittman   Title: Director  

 

[Signature Page to Amendment No. 2 to Registration Rights Agreement]

 



 

 

 

JUNGFRAU SICAV-SIF

 

By: /s/ Christophe Vasselin  

Name: Christophe Vasselin   Title: Assistant Vice-President  

 

By: /s/ Fabien LETT  

Name: Fabien LETT   Title: Officer  

 

MONTE ROSA FUNDS, SICAV-SIF,

in relation to its segregated compartment

Monte Rosa 2011

 

By: /s/ Christophe Vasselin  

Name: Christophe Vasselin   Title: Assistant Vice-President  

 

By: /s/ Fabien LETT  

Name: Fabien LETT   Title: Officer  

 

MONTE ROSA OPPORTUNITIES, SICAV-SIF,

in relation to its segregated compartment

Monte Rosa Co-Investments II

 

By: /s/ Christophe Vasselin  

Name: Christophe Vasselin   Title: Assistant Vice-President  

 

By: /s/ Fabien LETT  

Name: Fabien LETT   Title: Officer  

 

[Signature Page to Amendment No. 2 to Registration Rights Agreement]

 

 

 

 

PICTET PRIVATE EQUITY INVESTORS SA

 

By: /s/ Christophe Vasselin  

Name: Christophe Vasselin   Title: Assistant Vice-President  

 

By: /s/ Fabien LETT  

Name: Fabien LETT   Title: Officer  

 

[Signature Page to Amendment No. 2 to Registration Rights Agreement]

 



 

 